DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Yi et al. (US 20200034657 A1, hereinafter “Yi”)
Han et al. (US 20180285630 A1, hereinafter “Han”)
Kim et al. (US 20130163829 A1, hereinafter “Kim”)
Nishimura (US 20180259971 A1, hereinafter “Nishimura”)

Response to Arguments
Applicant Arguments/Remarks filed on 11/24/2021 have been fully considered and are moot in view of the new ground of rejection set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 4-6, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20180285630 A1, hereinafter “Han”) in view of Yi et al. (20200034657 A1, hereinafter “Yi”), in view of Kim et al. (US 20130163829 A1, hereinafter “Kim”) and in view of Nishimura (US 20180259971 A1, hereinafter “Nishimura”).
Regarding claims 1, 6 and 11:
Han teaches a method for detecting face occlusion (Han [0004]-[0006], [0011], figs. 1-4, where Han discloses method, apparatus and computer program product for verifying a face that comprises detecting an occlusion region of the face area), the method comprising: 
acquiring a to-be-processed face occlusion image, the to-be-processed face occlusion image containing a plurality of feature points for marking a facial feature (Han [0004]-[0011], [0016], figs. 1-4, where Han discloses acquiring to be processed face occlusion image containing a plurality of features and extracting face features from the face region including region of that usually contains occlusion such the eyes covered by classes);
importing the to-be-processed face occlusion image into a pre-trained face occlusion model to obtain occlusion information corresponding to the to-be-processed face occlusion image, the pre-trained face occlusion model being used to acquire occlusion information of a face by the feature points contained in the to-be-processed face occlusion image; and outputting the occlusion information (Han [0004]-[0011], [0016], figs. 1-4, where the to be processed image is input it into a pre-trained face occlusion model to acquire occlusion information of a face based on the feature points in the image);
wherein the pre-trained face occlusion model is obtained by:
(Han [0013], [0105], where Han teaches dividing the image into face image containing landmark and the part of the image that does not contain any landmark is not considered); 
wherein the dividing the face image in the sample face occlusion image into at least one face area by feature points of the face image comprises: 
importing the sample face occlusion image into a pixel recognition model to obtain a label of a pixel of the sample face occlusion image, wherein the pixel recognition model is used to recognize whether a pixel belongs to the face image, and set a label for the pixel, and the label is used to annotate whether the pixel belongs to the face image, the face image comprising an un-occluded portion displaying part of a face and an occluded portion blocking part of the face: dividing the sample face occlusion image with the label into the face image and a non-face image according to the label; and dividing the face image into the at least one face area by the feature points (Han [0094], [0098], [0099], [0124],  where Han teaches dividing the face occlusion image into mask region and non-mask region and that can be done based on pixel values);
	training, using a machine learning method, a model with the sample face occlusion image as an input and the occlusion information of each face area in the sample face occlusion image as an output to obtain the pre-trained face occlusion model (Han [[0011], [0019], [0037], [0083], [0131], [0148], figs. 4-6, where Han discloses outputting mask information corresponding to the occlusion region, type of the object can also be detected, so that the occluded region can be replaced by non-occluded stored features region ).

Yi discloses determine a detection ratio of a quantity of pixels that are in the target detection region and that have pixel values in a same range to a total quantity of all pixels in the target detection region (Yi [0066-[0076]).
Therefore, taking the teachings of Han and Yi as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to determine the pixels of the face and the pixels of the occluded area based on pixel values, group the pixels with similar value and calculate a ratio between the quantity of pixels that are in the target detection region and  the overall region, in order to determine whether there is an occlusion in the face area (Yi [0069], [0075]).
Han in view of Yi fails to explicitly teach the feature points being used to mark an un-occluded facial feature in the un-occluded portion of the face image and to mark an occluded facial feature in the occluded portion of the face image.
Although not explicit Han teaches determining or marking features in the occluded region such as region occluded by glasses, face mask, hat or other object by determining face features such as landmarks (Han [0101], [0117], figs 2-6). Furthermore, Kim in the same line of endeavor teaches a system for recognizing disguised face using Gabor feature and SVM classifier where a standard face graph is used to mark features of the region of a face and that pre-marked graph is used to marked and determine face features when same regions of the face are occluded (Kim [0058]-[0060], [0065]-[0074], figs. 3, 5-8)

The combination above fails to explicitly teach wherein the occlusion information comprising the ratio of non-face pixels in the face area to all pixels in the face area.
However, the combination above, specifically Yi, teaches dividing the face area into sub-regions and calculating a ratio for each sub-region of the total face area in the region and the occluded area in the region. Since the system of Yi is dedicated to face recognition, it would have been obvious to one of ordinary skill in the art to deduct that the summation of the different ratio for all the sub-region of the face would correspond to applicant claim limitation of ratio of non-face pixels in the face area to all pixels in the face area.
Nonetheless, Nishimura in the same line of endeavor discloses a face recognition device wherein the face recognition is perform by calculating the ratio of the face area that is occluded and the total face area. In other words the other portion is the ratio of the occluded area in the face area over the total face area (Nishimura [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to calculate the ratio of the face area un-occluded and the total area or the ratio of the face area that is occluded and the total area in order to determine whether the face recognition process can be conducted successful and reliably or not (Nishimura [0066]).
Regarding claims 4 and 9:
Han in view of Yi, in view of Kim and in view of Nishimura teaches wherein the method further comprises constructing the pixel recognition model, and the constructing the pixel recognition model comprise:
performing feature extraction on the sample face occlusion image to acquire a feature image, the feature image having a size smaller than the sample face occlusion image;
determining a feature image area corresponding to a facial feature on the feature image, the facial feature comprising hair, eyebrows, eyes, and nose;
setting, after mapping the feature image to a size identical to the sample face occlusion image, a face area label for a pixel included in the feature image area, and setting a non-face area label for a pixel not included in the feature image area; and
obtaining the pixel recognition model by training, by using the machine learning method, with the sample face occlusion image as an input, and the face area label or the non-face area label of each pixel in the sample face occlusion image as an output;
the pixel recognition model storing correspondence relationships between the sample face occlusion images and the label of each pixel of the sample face occlusion image (Han col. 13 line 37-col. 14 line 16; Yi [0002], [0006]-[0007], [0030]-[0032], [0039], [0049], [0073]-[0077] figs. 2-5, 8 and 10; Han [0013], [0094], [0098], [0099], [0105], [0124]; the combination teaches analyzing pixels on training face occlusion images determining facial features such as eyes, noses, forehead, etc. based on pixel and create occlusion and non-occlusion based on created model in order to used that model on actual or live image the model and corresponding parameters has to be stored and to classify an area as occluded or non-occluded area correspondence has to be established such that based on the value of a pixel or a group of pixels a determination can be made such as face area, skin area or occluded area.).
Regarding claims 5 and 10:
Han in view of Yi, in view of Kim and in view of Nishimura teaches wherein before the acquiring a to-be-processed face occlusion image, the method further comprises:
performing image processing on the to-be-processed face occlusion image to recognize the facial feature, and setting the feature points for the facial feature on the to-be-processed face occlusion image (Yi [0002], [0006]-[0007], [0030]-[0032], [0039], [0049], [0073]-[0077] figs. 2-5, 8 and 10; Han [0013], [0094], [0098], [0099], [0105], [0124]).
Regarding claim 12:
Han in view of Yi, in view of Kim and in view of Nishimura teaches wherein the pixel recognition model further stores a calculation formula for performing numerical calculation on one or more values in the sample face occlusion images to obtain a calculation result characterizing the label of each pixel (Han col. 13 line 37-col. 14 line 16; Yi [0002], [0006]-[0007], [0030]-[0032], [0039], [0049], [0073]-[0077] figs. 2-5, 8 and 10; Han [0013], [0094], [0098], [0099], [0105], [0124]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        January 18, 2022